DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman al. (US 2005/0252818, hereinafter “Altman”) in view of Dominguez et al. (US 6,093,496).
In regard to claims 1 and 16, Altman discloses a laminated or coextruded multilayer films that have at least one layer of a fluoropolymer homopolymer or copolymer, a layer of a high-pressure, low-density polyethylene, and an intermediate adhesive tie layer [abstract]. The film is formed into a pouch [0032]. The pouch comprises a flowable product [0032]. The polyethylene layer is the innermost film layer which is in contact with the packaged product [010].

Dominguez discloses a polyolefin with the reaction of a functionalized polyolefin with the reaction of a functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin (abstract). Dominguez disclose that the maleated polyethylene comprises a maleic anhydride grafted polyethylene (col. 4 lines 17-21 and col. 5 lines 1-26). The functionalized polyolefin is present in an amount of up to about 30% by weight (col. 3 lines 58-61).
The compositions are useful in the preparation of films, including packaging films, to eliminate tie layers and to improve printability and barrier properties (col. 2 lines 55-59). The compositions can be useful to improve the barrier properties for polyethylene (col. 2 lines 63-66). 
Altman and Dominguez both disclose the use of polyethylene for the formation of films used in packaging films. Altman discloses that the multilayer films are barrier films [abstract]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin in an amount of up to about 30% by weight (col. 3 lines 58-61) as disclosed by Dominguez in the polyethylene layer of the multilayer film of Liang motivated by the expectation of forming an inner layer that has improved barrier properties (Dominguez col. 2 lines 55-59). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 
In regard to claim 2, Altman discloses that the package comprises a multilayer structure [0002].
In regard to claim 3, modified Altman discloses that the polyalkylene ether modified polyethylene comprises an imide moiety (Dominguez col. 5 lines 55-69).
In regard to claim 4, modified Altman discloses that the polyalkylene ether modified polyethylene is the reaction product of a maleated polyethylene (Dominguez col. 5 lines 1-26) and amine terminated polyalkylene ether (Dominguez col. 5 lines 55-67).
In regard to claim 6, modified Altman discloses that the maleated polyethylene comprises a maleic anhydride grafted polyethylene (Dominguez col. 4 lines 17-21 and col. 5 lines 1-26).
In regard to claim 7, modified Altman discloses that the maleated polyethylene comprises a copolymer comprising ethylene and maleic anhydride (Dominguez col. 4 lines 54-67). 
In regard to claim 8, modified Altman discloses that the maleated polyethylene comprises a maleic anhydride grafted polyethylene (Dominguez col. 4 lines 17-21 and col. 5 lines 1-26), thus the maleated olefin would comprise up to 10 weight percent maleic anhydride based on the weight of maleated polyolefn. 
In regard to claim 9, modified Altman discloses that the amine terminated polyalkylene ether is a monoamine terminated polyalkylene ether (Dominguez col. 5 lines 56-67).
In regard to claims 10-11, modified Altman discloses that the molecular weight of the amine terminated polyalkylene ether is between 150 to about 12,000 (Dominguez col. 5 lines 55-60). JEFFAMINE M series are the suitable monoamines for the polyetheramines, thus the molar 
In regard to claims 12-13, modified Altman discloses that the polyalkyelne ether modified polyolefin comprises the compound of claim 12 (col. 5 lines 56-67).
In regard to claim 15, Altman discloses that the flowable product is a liquid which includes water-based, alcohol-based, and organic solvent-based solutions [0032].

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
The applicant argues that Liang does not disclose an inner layer of the packaging having an inner product facing surface in contact with the flowable product that contains the modified polyethylene. 
In response, the examiner has replaced the Liang reference with Altman, US 2005/0252818. Altman discloses an inner product facing surface in contact with a flowable product. The inner product facing surface is formed from a film of polyethylene. The examiner uses the secondary reference, Dominguez et al., to disclose that it is known in the art to utilize polyalkylene ether modified polyethylene in a blend with polyethylene that can be used in packaging film layers. Altman and Dominguez both disclose the inventive purposes of the film layer to improve barrier properties of the film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyalkylene ether modified polyethylene of Dominguez in combination with the polyethylene material of Altman to form a inner product surface layer with improved barrier properties. 
The applicant argues that Dominguez does not teach or suggest a material showing enhanced or improved release properties of a product in a container/package. 
In response to applicant's argument that the polyalkylene ether modified polyethylene provides improved release properties of a product, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The applicant argues that Dominguez discloses that the amount of the polyetheramine used in the polyolefin compositions is up to about 12% by weight. The amount of polyetheramine is well below the claimed range of at least 30 weight percent. 
In response, Dominguez discloses that in an alternative embodiment the amount of polyetheramine can be from about 10 to about 50 weight percent (col. 11 lines 8-10). Dominguez provides ranges of the polyetheramine depending on the use of the composition blend. The applicant does not provide within the specification various amounts of the polyetheramine in the inner product facing surface of the container. The applicant only provides a film with and without polyetheramine. The examiner would like to note that if the applicant intends to argue the criticality of the range the applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02 (d). 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782